                                                                      Case 2:20-cv-00916-JAD-BNW Document 15
                                                                                                          14 Filed 06/15/21
                                                                                                                   06/11/21 Page 1 of 2
                                                                                                                                      3


                                                                      PAUL R.M. CULLEN, ESQ.
                                                                  1   Nevada Bar No. 12355
                                                                      BERTOLDO BAKER CARTER & SMITH
                                                                  2   7408 W. Sahara Avenue
                                                                      Las Vegas, Nevada 89117
                                                                  3   Phone: (702) 228-2600
                                                                      Fax: (702) 228-2333
                                                                  4   paul@nvlegaljustice.com
                                                                      Attorneys for Plaintiff
                                                                  5
                                                                                                   UNITED STATES DISTRICT COURT
                                                                  6
                                                                                                           DISTRICT OF NEVADA
                                                                  7
                                                                                                                      ***
                                                                  8
                                                                      GALANNA THOMAS,                                     CASE NO.: 2:20-cv-00916-JAD-BNW
                                                                  9
                                                                             Plaintiff,
BERTOLDO BAKER CARTER & SMITH




                                                                 10                                                               INDIVIDUAL STATUS REPORT
                                                                      vs.
                                                                 11
                                702-228-2600• Fax 702-228-2333




                                                                      WALMART, INC., a foreign corporation,
                                   7408 West Sahara Avenue




                                                                 12
                                   Las Vegas, Nevada 89117




                                                                      doing business as WALMART STORE #2884;
                                                                 13   DOES 1 through 20, inclusive, and ROE
                                                                      BUSINESS ENTITIES 1 through 20, inclusive,
                                                                 14
                                                                             Defendants.
                                                                 15
                                                                             COMES NOW Plaintiff, GALANNA THOMAS, by and through her attorney, PAUL R.M.
                                                                 16
                                                                      CULLEN, of the law firm BERTOLDO BAKER CARTER & SMITH, herein submits the
                                                                 17
                                                                      following Individual Status Report pursuant to the Court’s Minute Order dated May 14, 2021.
                                                                 18
                                                                             I.       STATUS OF ACTION
                                                                 19
                                                                             Pursuant to the Court’s order dated May 14, 2021, the parties have been attempting to
                                                                 20
                                                                      finalize settlement documents. On May 27, 2021, Plaintiff provided comments to the settlement
                                                                 21
                                                                      release provided by Defendant. On June 10, 2021, Defendant returned the release with
                                                                 22
                                                                      modification. On a June 11, 2021, the undersigned counsel called Defense counsel to finalize
                                                                 23
                                                                      terms of settlement. Pursuant to the conversation, the undersigned believes the parties have
                                                                 24
                                                                      reached an agreement on the terms of the settlement release. Plaintiff provided Defendant with a
                                                                 25
                                                                      proposed Joint Status report to provide to this Honorable Court. The proposed Joint Status report
                                                                 26
                                                                      was not returned to Plaintiff prior to the Courts deadline. As such, Plaintiff provides the current
                                                                 27
                                                                      Individual Status Report to update the Court on the current state of the case.
                                                                 28

                                                                                                                    Page 1 of 3
                                                                      Case 2:20-cv-00916-JAD-BNW Document 15
                                                                                                          14 Filed 06/15/21
                                                                                                                   06/11/21 Page 2 of 2
                                                                                                                                      3



                                                                  1

                                                                  2             It is the understanding of Plaintiff that the parties are in agreement with the final language

                                                                  3   of the settlement release. The undersigned counsel intends on having Plaintiff execute said release.

                                                                  4   It is the understanding of Plaintiff that Defendant Walmart will be ordering the check to exchange

                                                                  5   for all settlement documents. Plaintiff requests a 30 day status check to finalize documents and

                                                                  6   exchange the check for the release. At that time, a Stipulation and Order to Dismiss should be

                                                                  7   filed. The parties request a 30 day status check to file the dismissal in this action.

                                                                  8             ACTION REQUIRED TO BE TAKEN BY THE COURT

                                                                  9             A status check to be held in 30 days to confirm the stipulation and order of dismissal is
BERTOLDO BAKER CARTER & SMITH




                                                                 10    filed.
                                                                                                                            Dated this 11th day of June, 2021.
                                                                 11
                                702-228-2600• Fax 702-228-2333




                                                                                                                            BERTOLDO, BAKER, CARTER &
                                   7408 West Sahara Avenue




                                                                 12
                                   Las Vegas, Nevada 89117




                                                                                                                            SMITH
                                                                 13
                                                                                                                            /s/ Paul R.M. Cullen, Esq.
                                                                 14                                                         PAUL R.M. CULLEN, ESQ.
                                                                                                                            Nevada Bar No. 12355
                                                                 15                                                         7408 West Sahara Avenue
                                                                                                                            Las Vegas, Nevada 89117
                                                                 16                                                         Attorneys for Plaintiff
                                                                 17                                               Order

                                                                 18 IT IS ORDERED that by 7/14/2021 the parties must file either dismissal documents or a

                                                                 19 joint status report concerning the status of settlement.

                                                                 20                                                            IT IS SO ORDERED

                                                                 21                                                            DATED: 11:20 am, June 15, 2021

                                                                 22

                                                                 23
                                                                                                                               BRENDA WEKSLER
                                                                 24                                                            UNITED STATES MAGISTRATE JUDGE

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                                                                      Page 2 of 3
